Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5, 9, 12, 15 and 17 - 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and/or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 22, 2021.
Applicant’s election without traverse of Group I, Species 6 (of figures 9 - 12) and claims 1 - 4, 6 - 8, 10, 11, 13, 14 and 16 in the reply filed on July 22, 2021 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities: the recitation "the-sheet" (line 10) should be replaced by -- the sheet --.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the recitation "in claim 6 wherein" (line 1) should be replace by -- in claim 6, wherein --; the recitation "to the an incoming direction" (line 2) should be replaced by -- to an incoming direction --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 4, 6 - 8, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the recitation "extending along the-sheet substrate in a second direction from the first opening to the second opening that is at an acute angle relative to the first direction" (lines 10 - 11) has rendered the claim indefinite because the second opening has been previously recited in the claim (line 5) in an alternative form wherein the binding device comprises a second opening or a fastener (36a). It is further noted that the fastener (36a) reads on a non-elected species (species 1). Claims 2 - 4, 6 - 8, 10 and 11 depend from Claim 1 and therefore are also rejected under this section. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 - 4, 6 - 8, 10, 11, 13, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swank, US 2,042,366.
Regarding Claim 1, Swank discloses a binding device [for hole-punched paper or other items], the binding device comprising: a tie 5 **formed from a flexible sheet**; a first opening 4 in a sheet substrate 3; and at least one of: a second opening 4 in the sheet substrate (3) or a fastener secured to the sheet substrate; [the tie (5) being configured to secure the hole-punched paper or other items by: extending along the sheet substrate (3) in a first direction; passing through the first opening (4); extending along the-sheet substrate (3) in a second direction from the first opening (4) to the second opening (4) that is at an acute angle relative to the first direction (see figure 1); and at least one of: passing through the second opening (4) or being secured by the fastener]. 
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the binding device, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the loose leaf folder disclosed by Swank (US 2,042,366), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed 
**Examiner notes that even though a product-by-process claim is limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985).
Regarding Claim 2, Swank discloses the binding device of claim 1, wherein the sheet substrate (3) defines a plane and a portion of the tie (5) between the first opening (4) and the at least one of the second opening (4) and the fastener remains substantially parallel to the plane defined by the sheet substrate (3). 
Regarding Claim 3, Swank discloses the binding device of claim 1, further comprising: a third opening 4 in the sheet substrate (3); [wherein the tie (5) is configured to further secure the hole-punched paper or other items by extending from the second opening (4) along the sheet substrate (3) in a third direction that is at an acute angle relative to the second direction, from the second opening (4) to the third opening (4)]. 
Regarding Claim 4, Swank discloses the binding device of claim 3, further comprising: a fourth opening 4 (at an opposite end of the strip 3) in the sheet substrate (3); [wherein the tie is configured to further secure the hole-punched 
Regarding Claim 6, Swank discloses the binding device of claim 1, wherein the first opening (4) is formed on a first flap (a flap portion of the substrate 3) of the sheet substrate (3) and the second opening (4), is formed on a second flap 2 of the sheet substrate (3). 
Regarding Claim 7, Swank discloses the binding device of claim 6, wherein the tie (5) is configured to extend towards the at least one of the first opening (4) or the second opening on a first side of the sheet substrate (3), and extend from the at least one of the first opening or the second opening (4) on the first side of the sheet substrate (3). 
Regarding Claim 8, Swank discloses the binding device of claim 6, wherein at least one of the first or second (2) flaps is attached to the sheet substrate (3) at an edge opposite to 
Regarding Claim 10, Swank discloses the binding device of claim 1, wherein the tie (5) is integrally formed with the sheet substrate (3). 
Regarding Claim 11, Swank discloses the binding device of claim 1, wherein a width of the widest portion of at least one of the first opening (4) or the second opening (4) is substantially the same as a width of the tie (5), and opposite sides of the tie (5) are configured to engage inner edges of the at least 
Regarding Claim 13, Swank discloses a binding device comprising: a tie 5 **formed from a flexible sheet**; and at least three openings 4 in a sheet substrate 2; the openings (4) being formed in the sheet substrate (2) in a nonlinear arrangement (figure 1); [the tie (5) being configured to secure hole-punched paper or other items by: extending along a side of the sheet substrate (2), then successively passing through the openings (4); with the tie (5) exiting at least two of the openings (4) at an acute angle relative to a direction with which the tie (5) enters the respective opening (4) ]; wherein, one or more openings (4), not including a first opening (4) through which the tie (5) passes, are located on flaps (end portions of a strip 3) that extend from the sheet substrate (2). 
Regarding Claim 14, Swank discloses the binding device of claim 13, wherein the first opening (4) is located on a first flap (3) and the second opening (4) is located on a second flap (the other end portion of the strip 3). 
Regarding Claim 16, Swank discloses the binding device of claim 13, wherein at least one of the flaps (3) angles out of a plane of the sheet substrate (2) to receive the tie (5). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D./Examiner, Art Unit 3677                                                                                                                                                                                                        
/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677